Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claims 1, 4, 16, and 20 are currently amended; and claims 2-3, 5-15, and 17-19 are original.
Response to Amendment
The amendment dated 11 December 2020 has been entered into the record.
Response to Arguments
Applicant’s arguments have been considered fully, and to the extent they may apply to the new rejections set forth below, the arguments are addressed as follows:
Applicant argues that the sensing layer OS1, OS2, OS3 disclosed by prior art reference of record Lee is not integrally formed with the display panel as newly recited in currently amended independent claim 1. Applicant argues that the sensing layer of Lee is an “independent element” and thus cannot be integrally formed.
However, the sensing layer of Lee is in fact integrally formed with the display panel. Referring to Figure 9 of Lee, the display panel is bounded by first base substrate BS1 and second base substrate BS2. Sensing layer OS1, OS2, OS3 is formed in between the first and second base substrates BS1, BS2. Moreover, Applicant does not set forth what characteristics of the sensing element disclosed by Lee lead to it being deemed “an independent element,” nor does applicant set forth what characteristics of “independent elements” make them unable to be integrally formed with the display panel.

Applicant further argues that prior art reference of record Lee does not disclose that the sensing layer receives an optical signal from ambient light. This is not factually accurate. The Oxford Lexico dictionary defines ambient lighting as “the light present in an environment emanating from natural or artificial sources,” (see attached copy of dictionary definition). Thus, the light provided by backlight 200 generates ambient light, and this ambient light is sensed by sensing layer OS1, OS2, OS3 of Lee.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180107069), of record, in view of Han (US 20120032169).
Re: claim 1, Lee discloses a substrate BS2 (Figs. 3, 9); a pixel layer EL1 disposed over the substrate (Fig. 9) and including pixel units (Fig. 9, the portion of EL2 that is not located immediately downstream from its corresponding TFT) arranged in an array (Figs. 1, 9); and a sensing layer OS1, OS2, OS3 (Fig. 9) integrally formed with the display panel (Fig. 9, where the sensing layer is disposed between base substrates BS1, BS2) and disposed at a side of the substrate distal from the pixel layer or disposed at a side of the substrate proximal to the pixel layer (distal disposition disclosed in Figs. 8, 9); wherein the sensing layer is configured to convert a received optical signal from ambient light into an electrical signal without being affected by light emitted by the display panel (capability disclosed in at least Figs. 2, 3, 8, 9 and paras. 76, 77, 103, where backlight 200 supplies ambient light, and where the sensing layer is optically upstream from light emitted by the display panel).
Lee does not directly disclose that the sensing layer comprises indium tin oxide or bismuth tungstate.
Han discloses that the sensing layer (Figs. 4, 5) comprises indium tin oxide (para. 45 discloses ITO).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the sensing layer comprise indium tin oxide, as disclosed by Han, in the device disclosed by Lee for the purposes of 
Re: claim 2, Lee and Han disclose the limitations of claim 1, and Lee further discloses that there is no overlap area between a projection of the sensing layer OS1, OS2, OS3 on the substrate BS2 and a projection of the pixel unit on the substrate (Fig. 9, where the pixel unit is the portion of EL2 that is not located immediately downstream from its corresponding TFT).
Re: claim 3, Lee and Han disclose the limitations of claim 1, and Lee further discloses that a visible light selective transmission layer (SCCL1, SCCL2, SCCL3) disposed on the sensing layer OS1, OS2, OS3 (Fig. 9) and configured to allow visible light in a specified wavelength range in an ambient light (Fig. 9, supplied by backlight 200) to pass through and transmit the visible light to the sensing layer (capability disclosed in at least Fig. 9, where para. 98 discloses passing through and paras. 76 & 103 discloses transmission to sensing layer).
Re: claim 4, Lee and Han disclose the limitations of claim 3, and Lee further discloses that the pixel unit includes subpixel units of N colors (Fig. 11 discloses that N=3 colors, red, blue, green); the sensing layer OS1, OS2, OS3 includes N sub-sensing layers (3 layers disclosed in Fig. 9); the N sub-sensing layers include an ith sub-sensing layer OS2, in which and 1<=i<=N and N is a positive integer; the visible light selective transmission layer SCCL1, SCCL2, SCCL3 includes N sub-visible light selective transmission layers (Fig. 9 discloses 3 layers); the N sub-visible light selective transmission layers include an ith sub-visible light selective transmission layer SCCL2; wherein the ith sub-visible light selective transmission layer is disposed on the ith sub-th wavelength range to pass through (Fig. 9; para. 64 discloses light in a green wavelength); and a wavelength range of light emitted by a subpixel unit of an ith color is the same with the ith wavelength range (para. 64 discloses green).
Re: claim 5, Lee and Han disclose the limitations of claim 3, and Lee further discloses that the projection of the sensing layer OS1-OS3 on the substrate BS2 falls within a projection of the visible light selective transmission layer SCCL1-SCCL3 on the substrate (Fig. 9).
Re: claims 6, 7, 8, 9, and 10, Lee and Han disclose the limitations of claims 1, 2, 3, 4, and 5, respectively and Lee further discloses that the pixel layer includes a liquid crystal layer LC disposed on the substrate (Fig. 9); a color filter layer FL1, FL2 (Figs. 7, 9, where the CCL of Fig. 7 is substituted into the device disclosed in Fig. 9) being disposed on the liquid crystal layer and including subpixel units of N colors arranged in an array (paras. 95, 96, where N=2); and a black matrix SDL disposed between adjacent subpixel units (Figs. 7, 9); the sensing layer OS1-OS3 is disposed on the black matrix and disposed on one side of the black matrix away from the liquid crystal layer (Figs. 7, 9).
Re: claim 16, Lee and Han disclose the limitations of claim 1, and Lee further discloses that a projection area of the sensing layer OS1-OS3 on the substrate BS2 is greater than a specified area (Fig. 9, where the specified area is a region on the substrate having a smaller area than that of the sensing layer).

Re: claim 18, Lee and Han disclose the limitations of claim 1, and Lee further discloses a device body 200 (Fig. 1), where the display panel 100 covers the device body.
Re: claim 19, Lee and Han disclose the limitations of claim 18, and Lee further discloses a driver chip 140, 180 (Fig. 2), where the sensing layer OS1-OS3 is electrically connected with the driver chip (paras. 101-103).
Re: claim 20, Lee and Han disclose the limitations of claim 1, and Lee further discloses a mobile phone (para. 30) configured to adjust a screen brightness of the display panel 100 based on optical parameters of ambient light detected by the sensing layer OS1-OS3 without an independent optical sensor outside of the display panel (no independent sensor disclosed in Figs. 1, 2; where the capability to adjust screen brightness is disclosed in at least Fig. 2 and paras. 101-103), and wherein the sensing layer is integrally formed with the display panel (Fig. 9).
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Han and Jo (US 20170154927), of record.
Re: claims 11, 12, 13, 14, and 15 Lee and Han disclose the limitations of claims 1, 2, 3, 4, and 5 respectively; however, neither reference directly discloses that the pixel layer includes an organic light-emitting layer; the display panel further comprises: an array layer disposed between the substrate and the organic light-emitting layer; when the sensing layer is disposed on one side of the substrate away from the pixel layer, the 
Jo discloses that the pixel layer includes an organic light-emitting layer 251, 253, 254 (Fig. 3); the display panel further comprises: an array layer 210 disposed between the substrate 111 and the organic light-emitting layer (Fig. 3); when the sensing layer 330-333 is disposed on one side of the substrate away from the pixel layer (disposition disclosed in Fig. 3), the substrate is a transparent substrate (para. 44 discloses glass or plastic), and a light transmittance of the array layer is greater than a specified light transmittance (Fig. 9).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the pixel layer includes an organic light-emitting layer; the display panel further comprises: an array layer disposed between the substrate and the organic light-emitting layer; when the sensing layer is disposed on one side of the substrate away from the pixel layer, the substrate is a transparent substrate, and a light transmittance of the array layer is greater than a specified light transmittance; and/or when the sensing layer is disposed on one side of the substrate close to the pixel layer, the sensing layer is disposed between the substrate and the array layer, as disclosed by Jo, in the device disclosed by Lee and Han for the purpose of eliminating the need for the display panel to have a backlight by providing self-illuminating components. By eliminating the need for a backlight, the overall thickness of the display panel is reduced.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871